Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to a substrate processing method non-elected without traverse.  Accordingly, claims 11-20 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kouroshi Salehi on 3/15/22.

The application has been amended as follows: 
In the claims:
In claim 1, line 12, replace the word “controls” with the phrase --is configured to control--.

In the response filed on 12/22/21, applicant has filed Translation to perfect Foreign priority.  In view of the perfection the art rejection over the reference to Dylewicz et al alone and/or in combination with others have been withdrawn.  
   
The following is an examiner’s statement of reasons for allowance: Claims 1-10 are allowable because there is no teaching or suggestion in the prior art of an apparatus/a substrate processing apparatus comprising, among others, the combined features of a neutralizer, a coater applying processing liquid to one surface of the substrate that has been neutralized and a controller, wherein the neutralizer having a holder that holds the substrate in an atmosphere including oxygen molecules, an emitter that emits vacuum ultraviolet rays, a relative mover moving at least one of the holder and the emitter, wherein the controller is configured to control the emitter and the relative mover such that the one surface of the substrate held by the holder is irradiated with the vacuum ultraviolet rays emitted by the emitter through the atmosphere.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/